DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 07/17/2020.  In virtue of this filing, claims 1-7, 9-17 and 19-20 are currently presented in the instant application.
Drawings
The drawing submitted on 07/17/2020 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.: 10,758,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 9-17 and 19-20 in the current application have the same scope of claimed inventions with obvious wording variations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilroy et al. (US Pub. No.: 2015/0157410, hereinafter, “Kilroy”).
Regarding claim 1, Kilroy teaches a surgical system comprising (see figures 2-3A):
a first surgical device comprising a control circuit, the control circuit configured to (see figure 2, surgical tool 300, computer 402, [0124, 0130]):
be situationally aware of events (applicant fails to define the situationally aware of events. Therefore, it is read on the surgeon is in operation room to use the input device 500 and tools 300 to operate the patient) occurring within a vicinity of the first surgical device according to data received from a database, a patient monitoring device, or a paired surgical device, or any combination of the database, the patient monitoring device, or the paired surgical device (see figures 2, 3A, [0127, 0130], the applicant use the alternative phrase “OR”, examiner select “a paired surgical device” for examination. The device 500 and tools 300 are paired when the surgeon use the device 500 and tools 300); and
wirelessly pair with a second surgical device (input device 500) according to a usage of the first surgical device and the events of which the first surgical device is 
wherein the first surgical device (surgical tool 300) is located within a sterile field and the second surgical device (input device 500) is located outside the sterile field when the first surgical device wirelessly pairs with the second surgical device (see figure 3C, surgical tool 300 is closed to a patient for operating and input 500 is far away from the patient. The applicant fails to define the boundary of sterile field).
Regarding claims 9 and 19, Kilroy further teaches the control circuit is further configured to wireless pair with a communication device (see 0127, 0130]).
Regarding claim 11, Claim 11 is rejected the same reason of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US Pub. No.: 2015/0157410, hereinafter, “Kilroy”) in view of Gorek et al. (US Pub. No.: 2019/0006047, hereinafter, “Gorek”).
Regarding claims 2 and 12, Kilroy disclosed invention, but fails to teach a first user using the first surgical device and a second user using the second surgical device. However, Gorek teaches a first user using the first surgical device and a second user using the second surgical device (see figures 1 and 17, plurality tools 140, surgeon 1710, assistant surgeon 1730, [0093, 0164], it is clearly seen that surgeon 1710 and assistant surgeon 1730 each use the medical devices tools 140 or other medical devices in the operation room).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gorek into view of Kilroy in order to easy for operation.
Regarding claims 3 and 13, Kilroy further teaches the first user using the first surgical device comprise the first user grasping a handle of the first surgical device (see figure 3A, device 500).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US Pub. No.: 2015/0157410, hereinafter, “Kilroy”) in view of Gorek et al. (US Pub. No.: 2019/0006047, hereinafter, “Gorek”) as applied to claims 1 and 11 above, and further in view of Chou et al. (US Patent No.: 9,905,000, hereinafter, “Chou”).
Regarding claims 5 and 15, Kilroy and Gorek, in combination, but fails to teach a location of the first surgical device and a location of the second surgical device. However, Chou teaches a location of the first surgical device and a location of the second surgical device (see figures 2, 9, tools localizing engine 212, col.9, ln.29-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chou into view of Kilroy and Gorek in order to clearly view and safe when perform operation.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US Pub. No.: 2015/0157410, hereinafter, “Kilroy”) in view of Gorek et al. (US Pub. No.: 2019/0006047, hereinafter, “Gorek”) and Chou et al. (US Patent No.: 9,905,000, hereinafter, “Chou”) as applied to claims 1 and 11 above, and further in view of Caylor, III et al. (US Pub. No.: 2007/0270660, hereinafter, “Caylor”).
Regarding claims 6 and 16, Kilroy, Gorek and Chou, in combination, fails to teach the control circuit is configured to determine the location of the second surgical device based on a wireless signal transmitted by the second surgical device to the first surgical device. However, Caylor teaches the control circuit is configured to determine the location of the second surgical device based on a wireless signal transmitted by the second surgical device to the first surgical device (see abstract, [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caylor into view of Kilroy, Gorek and Chou in order to clearly view and safe when perform operation. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US Pub. No.: 2015/0157410, hereinafter, “Kilroy”) in view of Govari et al. (US Pub. No.: 2018/0098816, hereinafter, “Govari”).
Regarding claims 10 and 20, Kilroy disclosed invention, but fails to teach the first surgical device is situationally aware comprise a determination of a distance between the first surgical device and a tissue structure within a patient. However, Govari teaches the first surgical device is situationally aware comprise a determination of a distance between the first surgical device and a tissue structure within a patient (see figure 1, [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Govari into view of Kilroy in order to avoid damage the tissue.

Allowable Subject Matter
Claims 4, 7, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14, the prior art made of record fails to clearly teach or fairly suggest the feature of the events comprising the first user grasping a handle of the first surgical device comprise the first user grasping the handle of the first surgical device thereby allowing a transceiver in the handle of the first surgical device to communicate with an identifier worn by the first user and allowing, by the identifier, a communication between the first surgical device and a surgical hub.
Regarding claims 7 and 17, the prior art made of record fails to clearly teach or fairly suggest the feature of the control circuit is further configured to simultaneously activate the first surgical device and the second surgical device each for a predetermined period of time when no tissue or patient is sensed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/Primary Examiner, Art Unit 2649